Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 1 of 56 PageID #: 776




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                             Plaintiff,         )
                                                )
                        v.                      )     No. 1:18-cv-00873-JRS-TAB
                                                )
  RICHARD E. WITKEMPER,                         )
  ELLEN F. WITKEMPER,                           )
                                                )
                             Defendants.        )

                      Findings of Fact and Conclusions of Law

     This case came before the Court for a one-day bench trial on October 5, 2020.

  Plaintiff United States of America ("United States" or "Government") brought this

  action to reduce to judgment certain unpaid tax liabilities of Defendant Richard E.

  Witkemper ("Mr. Witkemper") (Count I); to enforce the federal tax liens on Mr. Wit-

  kemper's interest in certain real property (Count II); and to obtain a money judgment

  against Defendant Ellen F. Witkemper ("Mrs. Witkemper") (Count III), whom the

  Government alleges received the proceeds of the sale of certain real property to which

  the federal tax liens had attached and that Mr. Witkemper had caused to be fraudu-

  lently conveyed to her. Having heard and carefully considered the evidence, the

  Court enters its Findings of Fact and Conclusions of Law pursuant to Federal Rule

  of Civil Procedure 52(a)(1).




                                            1
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 2 of 56 PageID #: 777




                                I. Procedural Background

      On March 16, 2018, the Government initiated this litigation against Defendants

  Mr. Witkemper; Mrs. Witkemper; Chad Witkemper, the son of Mr. And Mrs. Witkem-

  per; and Pia O'Connor. (Compl., ECF No. 1.) The Government amended its Com-

  plaint on May 8, 2018. (Am. Compl., ECF No. 19.) The Amended Complaint alleged

  that Mr. Witkemper failed, neglected, or refused to pay trust fund taxes in full and

  therefore owes the Government $385,705.54. 1 (Id. ¶¶ 28–29.) It further alleged that

  Mr. and Mrs. Witkemper purported to transfer their interest in their residential prop-

  erty, which was at the time subject to federal tax liens, to their children and that

  after several purported transfers of the residential property, those transfers were

  made subject to the federal tax liens or, in the alternative, that those transfers are

  void or voidable. (Id. ¶¶ 30–46.) Moreover, the Amended Complaint alleged that Mr.

  Witkemper fraudulently conveyed a parcel of real property, which was subject to fed-

  eral tax liens, to Mrs. Witkemper and that the Government is therefore entitled to

  the proceeds she received from the sale of that real property. (Id. ¶¶ 47–73.)

      On May 22, 2018, Chad Witkemper answered the Government's Amended Com-

  plaint. (Chad Witkemper Answer, ECF No. 21.) On June 19, 2018, Mr. Witkemper

  and Mrs. Witkemper answered the Government's Amended Complaint, raising a stat-

  ute of limitations affirmative defense. (Witkemper Answer, ECF No. 26.) As noted,


  1This amount in fact differs from the total liability of $388,147.87 set forth in the Amended
  Complaint because, pursuant to stipulation, it reflects only Mr. Witkemper's trust fund re-
  covery penalty ("TFRP") liabilities related to Maximum Spindle Utilization Inc., taking ac-
  count of statutory accruals including penalties and interests, while excluding previously
  sought TFRP liabilities related to Maximum Engineering, Inc. (Pl.'s Trial Br. n.1, ECF No.
  73; see also Joint Stipulation ¶ 5, ECF No. 65; Murray Decl. ¶ 6, Trial Ex. 9.)

                                               2
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 3 of 56 PageID #: 778




  the parties filed a joint stipulation on August 19, 2020, in which the Government

  agreed to no longer seek a judgment against Mr. Witkemper for the TFRP liabilities

  assessed against him for the unpaid employment taxes of Maximum Engineering Inc.

  (Joint Stipulation ¶ 5, ECF No. 65.) On August 20, 2020, the Court granted the Gov-

  ernment's motion to voluntarily dismiss Defendants Chad Witkemper and Pia O'Con-

  nor, (Order, ECF No. 68), and a final pretrial conference was held between the re-

  maining parties on September 16, 2020, (see Minute Order, ECF No. 95).

     The Government was present at the October 5, 2020, bench trial via videoconfer-

  ence by counsel, Samuel Jones and Angela Foster. Defendants Mr. Witkemper and

  Mrs. Witkemper were present in person and by counsel, Jason Smith and W. Brent

  Gill. Mr. Witkemper and Mrs. Witkemper were the only witnesses called to testify.

  At the conclusion of trial, the Court took the matter under advisement and requested

  the filing of proposed findings of facts and conclusions of law from both parties. This

  Order reflects and embodies the Court's final decisions on all pending issues of fact

  and law. To the extent that any findings of fact are more properly construed as con-

  clusions of law, or vice versa, they should be construed as such.

                                  II. Findings of Fact

                         A. MAXIMUM SPINDLE UTILIZATION INC

    1.   Mr. Witkemper was the sole shareholder and president of Maximum Spindle

         Utilization Inc. ("Maximum Spindle"), a corporation based in Bartholomew

         County, Indiana. (Stipulated Facts ¶ 1, ECF No. 82.)




                                            3
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 4 of 56 PageID #: 779




    2.   Maximum Spindle was in the business of manufacturing, assembling, and test-

         ing a variety of diesel engine parts and machinery. (Id. ¶ 2.)

    3.   From 2004 through 2006, Maximum Spindle had employees. (Id. ¶ 3.)

    4.   Maximum Spindle, and Mr. Witkemper's other business, Maximum Engineer-

         ing, Inc., were both located at 1141 South Walnut Street, Edinburgh, Indiana

         ("Commercial Property"), and 635 S. Mapleton Street, Columbus, Indiana ("S.

         Mapleton Property"). (Mr. Witkemper Aff. ¶ 3, Trial Ex. 3.)

    5.   As an employer, Maximum Spindle was subject to the federal employment tax

         obligations imposed by the Internal Revenue Code ("IRC"), including the duties

         to: (1) withhold from each employee's paycheck, and pay over to the United

         States, an estimated amount of income tax for each employee; (2) withhold

         from each employee's paycheck, and pay over to the United States, the em-

         ployee portion of tax imposed upon wages by the Federal Insurance Contribu-

         tions Act ("FICA"); and (3) pay the employer portion of the tax imposed upon

         employee wages by the FICA (collectively, "employment taxes"). (Stipulated

         Facts ¶ 4, ECF No. 82.)

    6.   During 2004, 2005, and 2006, Maximum Spindle failed to pay its employment

         taxes in full. (Id. ¶ 5.)

    7.   Mr. Witkemper was responsible for collecting, truthfully accounting for, and

         paying over to the United States the employment taxes withheld from the

         wages of employees of Maximum Spindle from 2004 through 2006. (Id. ¶ 6.)




                                            4
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 5 of 56 PageID #: 780




    8.   Mr. Witkemper was the sole person responsible for making decisions to pay

         over Maximum Spindle's employment taxes from 2004 through 2006. (Id. ¶ 7.)

    9.   Mr. Witkemper paid other creditors, including employees, while the unpaid

         employment tax obligations of Maximum Spindle continued to accrue from

         2005 through 2006. (Id. ¶ 8.)

   10. In 2005, Mr. Witkemper began working with Internal Revenue Service ("IRS")

         Agent Nancy Archer, including meeting with her on September 8, 2005, after

         he was notified by the IRS of his tax delinquencies—via an IRS Notice of Tax

         Delinquency dated on or about August, 25, 2005 (see Trial Tr. 143:1-144:16,

         ECF No. 100; see also Trial Ex. 4 at 4 (referencing "Aug IRS Letter"); Trial Tr.

         66:13-67:2, ECF No. 100.)—regarding Maximum Spindle. (Trial Tr. at 143:14–

         144:18, ECF No. 100; see also Trial Ex. 4.)

   11. After the September 8, 2005 meeting, Mr. Witkemper attempted to work with

         Agent Archer, his former counsel, and other creditors to resolve the issues.

         (Trial Tr. at 145:11–15, ECF No. 100.)

   12. However, on January 30, 2007, Maximum Spindle sought protection from its

         creditors, including IRS, by filing a petition for relief under Chapter 11 of the

         Bankruptcy Code. (Stipulated Facts ¶ 9, ECF No. 82.)

   13. Maximum Spindle was not able to present a successful plan of reorganization

         and the Bankruptcy Court dismissed the case on April 4, 2008. (Id. ¶ 10.)

   14. The IRS was not able to collect in full the unpaid employment taxes during

         Maximum Spindle's bankruptcy case. (Id. ¶ 11.)



                                             5
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 6 of 56 PageID #: 781




   15. Maximum Spindle is no longer in operation. (Id. ¶ 12.)

                           B. TRUST FUND RECOVERY PENALTY

   16. On March 1, 2007, Archer sent Mr. Witkemper an 1153 letter informing him

        that to collect the outstanding federal employment taxes due from MSU the

        IRS proposed "to assess a penalty against you as a person required to collect,

        account for, and pay over withheld taxes for the above business." (Trial Ex. 42

        at 6.) The letter noted that, under section 6672, "[t]he penalty we propose to

        assess against you is a personal liability called the Trust Fund Recovery Pen-

        alty." (Id.) Detailed instructions on how to appeal or protest the action, in-

        cluding the requirement to "mail us your written appeal within 60 days from

        the date of this letter" where provided. (Id.) Rather than mailing a written

        protest to the IRS as instructed, Mr. Witkemper, via counsel, faxed a "Formal

        Protest and Appeal of Proposed Assessment of Civil Penalties" to Archer at an

        unknown fax number. (Id. at 2-10.) No fax confirmation sheet is provided, nor

        is any indication that the fax was ever received by the IRS, entered into the

        Certificate of Assessments, Payments, and Other Specified Matters transcripts

        (see, e.g., Trial Ex. 8), or otherwise acknowledged, processed or acted upon by

        the IRS. The transcripts do detail Collection Due Process (CDP) matters in-

        cluding timely request for hearing, issuances of notice determination, levy no-

        tice, and notice of lien filed. (Trial Ex. 8 at 2-3; see Trial Ex. 52; see also Trial

        Ex. 53.) On February 18, 2008, a delegate for the Secretary of the Treasury

        ("Secretary") made TFRP assessments against Mr. Witkemper for the trust



                                              6
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 7 of 56 PageID #: 782




        fund portion of the unpaid employment taxes of Maximum Spindle. (Form

        4340, Trial Ex. 8 at 3, 18, 24, 29, 33.)

   17. That is, the portion of the unpaid employment taxes representing the employ-

        ees' share of employment taxes and income taxes withheld from employees'

        wages.

   18. The TFRP assessments were for the tax periods ending on June 30, 2005; De-

        cember 31, 2005; March 31, 2006; June 30, 2006; and September 30, 2006. (Id.;

        see Report of Business's Unpaid Tax Liability, Trial Ex. 42 at 11; Trial Ex. 11

        at 20.) The IRS sent statutory notice of the balances due and demand for pay-

        ment to Mr. Witkemper on February 18, 2008. (Form 4340, Trial Ex. 8 at 13,

        20, 26, 30, 34.)

   19. The TFRP liabilities for each of these periods remain unpaid. (Murray Decl.

        ¶ 6, Trial Ex. 9.)

   20. As of August 24, 2020, Mr. Witkemper's TFRP liabilities for Maximum Spindle

        total $385,705.54. (Id.)

                              C. THE OFFER-IN-COMPROMISE

   21. On August 5, 2008, the IRS processed an "Offer in Compromise" Form 656,

        from Mr. Witkemper. (Form 656, Trial Ex. 11 at 1–5; Trial Ex. 8 at 4, 19, 25,

        29, 33.)

   22. The form indicated, as is evident by Mr. Witkemper checking the TFRP box,

        that Mr. Witkemper submitted this offer-in-compromise ("OIC") for a "Trust




                                              7
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 8 of 56 PageID #: 783




          Fund Recovery Penalty as a responsible person of . . . 'Maximum Spindle Uti-

          lization' for failure to pay withholding and Federal Insurance Contributions

          Act Taxes . . . for period(s) ending '6/30/05, 12/31/05, 3/31/05 [sic], 9/30/06[.]'"

          (Form 656, Trial Ex. 11 at 1.)

      23. On the form, Mr. Witkemper also checked the "Deferred Periodic Payment Of-

          fer" box, indicating that he would pay $500.00 a month, for six months, begin-

          ning on August 15, 2008. (Id. at 2.) In his own handwriting, he then wrote

          that after the first six months, he would pay "$2,000/mo[nth] each month until

          $100,000 is reached." (Id.)

      24. Mr. Witkemper signed 2 the OIC Form 656 on July 10, 2008. (Id. at 4.) Section

          V(e) of Form 656 included a waiver and agreement "to the suspension of any



  2 Contentions arose at trial over signatures in this case. Mr. Witkemper testified that he did
  not submit an OIC to the IRS. (See, e.g., Trial Tr. at 184:13–15, 192:6–11, ECF No. 100; cf.
  Trial Ex. 13 at 2.) He also testified that the signature on the Form 656, (Trial Ex. 11 at 4),
  was not his. Indeed, throughout the trial, Mr. Witkemper often testified that he did not sign
  documents or did not recall signing documents. However, he did admit to signing a few doc-
  uments, (e.g., Trial Ex. 11 at 13; Trial Ex. 42 at 5). (See Trial Tr. at 184:13–15, 192:6–11,
  ECF No. 100.) The Court extensively reviewed the evidence—both during and after the
  trial—in this case, including all of Mr. Witkemper's "signatures" in this case, and the Court
  finds that Mr. Witkemper's signature on the Form 656, (Trial Ex. 11 at 4), so closely resem-
  bles the signatures Mr. Witkemper acknowledged to be his on other documents that Mr. Wit-
  kemper did indeed sign the Form 656 on July 10, 2008. As is not uncommon, he signs his
  name in different ways at different times, but with consistency and fidelity apparent to the
  Court. For example, the disputed signature on page 4 of Trial Exhibit 11 appears to be a
  hasty signature that is substantially similar to the signature on a document withdrawing his
  OIC "submitted on 08/29/2008 in the amount of $100,000.00" at page 22 of Trial Exhibit 11,
  and on page 5 of Trial Exhibit 42, which is also signed by his attorney, and on several nota-
  rized documents filed with the Indiana Department of Revenue (Trial Ex. 18 at 6, 7), and
  twice on a document filed with the Indiana Department of State (Trial Ex. 18 at 1, 3), and to
  notarized signatures on a mortgage (Trial Ex. 20 at 5), an agreement (Trial Ex. 21 at 5, 6, 7,
  8), a bank account agreement (Trial Ex. 22 at 3, 4), a Lease Agreement (Trial Ex. 23 at 17),
  and a multitude of bank checks (e.g., Trial Ex. 24 at 7–8), and many other legal documents
  both notarized—with the self-authentication guarantees and the strictures on the notary that
  notarization entails—and not. In contrast, the more formal, "payroll signature" on page 14

                                                8
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 9 of 56 PageID #: 784




         statutory periods of limitation . . . for the IRS assessment of the liability." (Id.

         at 2, 4.)

   25. On July 25, 2008, Mr. Witkemper filled out a "Collection Information State-

         ment of Wage Earners and Self-Employed Individuals" Form 433-A. (Form

         433-A, Trial Ex. 11 at 6–11.)

   26. An Authorized IRS Official signed3 the OIC Form 656 on August 5, 2008, below

         the line that stated "I accept the waiver of the statutory period of limitations

         on assessment for the Internal Revenue Service, as described in Section V(e)."

         (Form 656, Trial Ex. 11 at 4.)

   27. The IRS received a payment of $150, the application fee for submitting such

         offer at the time, (Trial Ex. 10 at 4), from Mr. Witkemper the day before he

         submitted his OIC. (Trial Ex. 8 at 4.)

   28. The IRS also received a cash payment of $500.00 from Mr. Witkemper the day

         before he submitted his OIC. (Id.) At the time, a 20% lump sum cash payment




  of Trial Exhibit 11 on a written letter (agreeing to "continue to send the $500/mon as indi-
  cated in my last letter") from Mr. Witkemper to Mrs. Cohen, in response to an IRS letter
  directing him to contact her (Trial Ex. 11 at 12) concerning the OIC, is similar to his other
  more formal, less hasty signatures such as found on notarized quitclaim deeds (Trial Ex. 16
  at 1, 12). The Court credits each of these types of signatures to Mr. Witkemper, and discredits
  argument or testimony to the contrary, and thus the admitted documents relied upon herein.
  3 During trial, Mr. Witkemper's counsel objected to the admission of Exhibit 11 because page

  four of Mr. Witkemper's Form 656, which contained the IRS official's signature, was origi-
  nally omitted before trial until Mr. Witkemper's counsel notified the Government of such
  omission. (See Trial Tr. 31:17–37:21, ECF No. 100.) Once notified, however, the Government
  timely provided the complete Form 656, which included the unintentionally omitted page
  four. The Court admitted Exhibit 11 into evidence. (Id. at 186:5.) Near the close of trial,
  Mr. Witkemper's counsel again brought up Trial Exhibit 11, essentially claiming that page
  four had been doctored in some way or that the IRS official's signature had been forged. (See
  id. at 210:2–220:7.) Considering counsels' arguments and examining the evidence in this
  case, the Court finds these arguments unavailing.

                                                9
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 10 of 56 PageID #: 785




        offer or the first installment payment of a periodic payment offer was due.

        (Trial Ex. 10 at 4.) This $500 payment would be consistent with the first pay-

        ment of his OIC to pay $500/month.

    29. On August 12, 2008, the IRS sent Mr. Witkemper a letter informing him that

        it had received his OIC, but that the IRS required him to correct his Form 656

        and attach additional documentation before it could complete its evaluation,

        and noting that the person to contact at the IRS was Mrs. E. Cohen. (Aug. 10,

        2008, IRS Letter, Trial Ex. 11 at 12–13.)

    30. On September 15, 2008, the IRS received from Mr. Witkemper an amended

        Form 656, signed August 29, 2008. (Amended OIC Form 656, Trial Ex. 11 at

        15–18.)

    31. The amended form was sent under cover of a signed, hand-written letter from

        Mr. Witkemper, addressed to Cohen, his contact person at the IRS, stating that

        "I have worked for several days to pull together the information requested. I

        hope I have met your requirements," "I will do whatever it takes to comply with

        your requests," and "I will continue to send the $500/mon. as indicated in my

        last letter." (Mr. Witkemper Letter to Cohen, Trial Ex. 11 at 14.)

    32. On February 10, 2009, the IRS sent Mr. Witkemper a letter notifying him that,

        per Mr. Witkemper's request of even date, the IRS had prepared a withdrawal

        request for him to sign. (Trial Ex. 11 at 19–20.)




                                           10
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 11 of 56 PageID #: 786




    33. Mr. Witkemper signed the withdrawal request, dated February 17, 2009, and

        it was marked received on February 23, 2009. On February 26, 2009, Mr. Wit-

        kemper's OIC was officially withdrawn. (IRS Withdrawal Letter, Trial Ex. 11

        at 21–22; see also Trial Ex. 45 at 8, 12, 17, 25, 31; Trial Ex. 53 at 2, 4, 7, 9.) On

        March 16, 2009, the IRS then sent Mr. Witkemper a statutory notice of intent

        to levy his property. (Trial Ex. 8 at 14, 20, 26, 30, 34.)

                              D. THE RESIDENTIAL PROPERTY

    34. In 1984, Mr. Witkemper and Mrs. Witkemper acquired a parcel of real prop-

        erty, commonly known as 4532 29th Street, Columbus, Indiana 47203 ("Resi-

        dential Property"), as tenants by the entirety, by warranty deed dated Septem-

        ber 28, 1984, and recorded on October 1, 1984, with the Bartholomew County,

        Indiana, Recorder ("Bartholomew Recorder"). (Stipulated Facts ¶ 13, ECF No.

        82.)

    35. On March 12, 2008, the IRS recorded a Notice of Federal Tax Lien ("NFTL")

        against Mr. Witkemper, listing the unpaid TFRP liability in the amount of

        $69,494.44, associated with Maximum Spindle for the second quarter of 2006,

        with the Bartholomew Recorder. (Id. ¶ 14; see also Trial Ex. 8 at 29; Trial Ex.

        15 at 1, 4 (various Notice of Federal Tax Lien forms 668).)

    36. On July 28, 2008, the IRS recorded an NFTL against Mr. Witkemper, listing

        the unpaid TFRP liabilities in the total amount of $203,263.56 associated with

        Maximum Spindle for the second quarter of 2005, the fourth quarter of 2005,




                                             11
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 12 of 56 PageID #: 787




        the first quarter of 2006, and the third quarter of 2006, with the Bartholomew

        Recorder. (Stipulated Facts ¶ 15, ECF No. 82.)

    37. After the IRS recorded its NFTLs against Mr. Witkemper, Mr. and Mrs. Wit-

        kemper, as husband and wife, purported to transfer their interest in the Resi-

        dential Property—for no consideration—to their children Chad Witkemper and

        Stephanie Witkemper Sester, as tenants in common, subject to a life estate

        reserved for the lives of Mr. and Mrs. Witkemper, as grantors, by quitclaim

        deed dated April 16, 2014, and recorded on April 16, 2014, with the Bartholo-

        mew Recorder. (Id. ¶ 16.)

    38. On July 8, 2016, Stephanie Witkemper Sester died intestate in the State of

        Arizona. (Stipulated Facts ¶ 17.)

    39. Stephanie Witkemper Sester's purported undivided half interest in the Resi-

        dential property passed, via Affidavit for Transfer of Real Estate, dated No-

        vember 30, 2016 and recorded on January 17, 2017, with the Bartholomew Re-

        corder, as follows: half to her husband, Michael Ryan Sester, and a quarter

        each to her parents, Mr. and Mrs. Witkemper. (Sester Aff. for Transfer of Real

        Estate ¶ 10, Trial Ex. 16 at 3-7.)

    40. By quitclaim deed dated November 9, 2016, and recorded with the Bartholo-

        mew Recorder on January 17, 2017, Mrs. Witkemper purported to transfer her

        inherited interest of one-fourth of a one-half undivided interest (one-eighth in-

        terest) in the Residential Property to Chad Witkemper for no consideration.

        (Quitclaim Deed, Trial Ex. 16 at 8–9.)



                                             12
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 13 of 56 PageID #: 788




    41. By quitclaim deed dated November 9, 2016, and recorded with the Bartholo-

        mew Recorder on January 17, 2017, Mr. Witkemper purported to transfer his

        inherited interest of one-fourth of a one-half interest undivided interest (one-

        eighth interest) in the Residential Property to Chad Witkemper for no consid-

        eration. (Id. at 12–13.)

    42. By quitclaim deed dated November 30, 2016, and recorded with the Bartholo-

        mew Recorder on January 17, 2017, Michael Ryan Sester purported to transfer

        his inherited one-half of an undivided one-half interest (one-fourth interest) in

        the Residential Property to Chad Witkemper for no consideration. (Stipulated

        Facts ¶ 18, ECF No. 82.)

    43. Chad Witkemper was thus listed as the record owner of the Residential Prop-

        erty with the Bartholomew Recorder, and may have claimed an interest in the

        Residential Property pursuant to 26 U.S.C. § 7403(b). (Joint Stipulation ¶ 7,

        ECF No 65.)

    44. By quitclaim deed dated August 12, 2020, and recorded with the Bartholomew

        Recorder on August 13, 2020, Chad Witkemper transferred his entire interest

        in the Residential Property to Mr. and Mrs. Witkemper, as joint tenants with

        the right of survivorship, for no consideration. (Quit-Claim Deed, Trial Ex. 16

        at 14–16.)

    45. Chad Witkemper has no right, claim, lien, or other interest in the Residential

        Property. (Stipulated Facts ¶ 19, ECF No. 82.)




                                           13
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 14 of 56 PageID #: 789




    46. Legal title to the Residential Property is held solely by Mr. and Mrs. Witkem-

        per. (Id. ¶ 20.)

    47. At all times since Mr. and Mrs. Witkemper acquired the Residential Property

        in 1984, they have resided in the Residential Property as their primary resi-

        dence and have been responsible for all maintenance, upkeep, property taxes,

        liability insurance, and other expenses associated with the Residential Prop-

        erty. (Id. ¶ 21.)

                            E. WITKEMPER PROPERTIES LLC

    48. On or about December 15, 2005, Mr. Witkemper created a for-profit business

        entity known as Witkemper Properties LLC ("Witkemper Properties") by filing

        Articles of Organization with the Indiana Secretary of State. (Id. ¶ 22.)

    49. The sole business activity of Witkemper Properties was to lease commercial

        properties to commercial tenants. (Id. ¶ 23.)

    50. Mr. Witkemper was at all times the sole member and sole manager of Witkem-

        per Properties. (Id. ¶ 24.)

    51. Mr. Witkemper was the only person who handled accounting or financial ser-

        vices for Witkemper Properties from the time it was created through and in-

        cluding December 31, 2013. (Trial Tr. at 75:12–15, ECF No. 100.)

    52. Mr. Witkemper was responsible for keeping the business records for Witkem-

        per Properties, which did not amount to much other than the Articles of Or-

        ganization filed with the Indiana Secretary of State. (Id. at 75:16–76:11.)




                                           14
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 15 of 56 PageID #: 790




    53. Mrs. Witkemper was not a member of Witkemper Properties. (Stipulated

        Facts ¶ 25, ECF No. 82.)

    54. Mrs. Witkemper professed little knowledge or active involvement in the busi-

        ness or management of Witkemper Properties; nor was she a creditor of that

        business. (Trial Tr. at 156:13–157:25, ECF No. 100; Answer ¶ 51, ECF No. 26.)

    55. Mr. Witkemper knew that Witkemper Properties was required to file business

        entity reports with the Secretary of State every two years, but Witkemper

        Properties did not file a business entity report in 2007. (Trial Tr. at 82:2–83:17;

        Trial Ex. 18 at 1–3.)

    56. On July 7, 2009, the Indiana Secretary of State administratively dissolved Wit-

        kemper Properties for failure to file its first business entity report with the

        Indiana Secretary of State. (Notice of Administrative Dissolution, Trial Ex.

        17; see also Answer ¶ 59, ECF No. 26.)

    57. Mr. Witkemper requested reinstatement for Witkemper Properties by submit-

        ting a notarized Affidavit for Reinstatement of Domestic Corporation to the

        Indiana Department of Revenue ("IDR"). (Aff. for Reinstatement of Domestic

        Corp., Trial Ex. 18 at 6.)

    58. On November 17, 2009, the IDR responded and noted that it had no record of

        the Federal Identification Number Mr. Witkemper provided for Witkemper

        Properties, nor did it have any Indiana Corporate Income Tax returns on file

        for the LLC. (IDR Letter to Witkemper Properties, Trial Ex. 18 at 8.)




                                            15
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 16 of 56 PageID #: 791




    59. The IDR also requested that Mr. Witkemper provide a copy of the letter from

        the IRS showing Witkemper Properties's name, the date of approval, and the

        Federal Identification Number assigned to the LLC. (Id.)

    60. On December 21, 2009, the IDR rejected Mr. Witkemper's reinstatement re-

        quest for Witkemper Properties because it did not receive from Mr. Witkemper

        the previously "requested additional documentation, tax returns and/or

        payment . . . ." (Denial of Request for Reinstatement, Trial Ex. 18 at 9.)

    61. Mr. Witkemper did not change how he operated Witkemper Properties after

        its dissolution. (Trial Tr. at 85:21–86:4, ECF No. 100.)

                                    F. THE PROPERTIES

    62. In 2006, Witkemper Properties purchased the S. Mapleton Property by taking

        out a $453,019 loan from GE Capital Corporation and a $373,000 loan from

        Premier Capital Corporation. (See id. at 89:8–92:14; see also Trial Ex. 29 at

        11–39; Premier Capital Mortgage, Trial Ex. 30.)

    63. Both loans were secured by mortgages, and Mr. Witkemper was the guarantor

        for both loans. (Trial Tr. at 91:3, 92:17, ECF No. 100; see Trial Ex. 29; Trial

        Ex. 30.)

    64. Witkemper Properties acquired the Commercial Property from WLS Proper-

        ties, LLC by warranty deed dated June 1, 2006, and recorded on June 5, 2006,

        with the Bartholomew Recorder. (Answer ¶ 52, ECF No. 26; see also Trial Tr.

        at 94:16–22, ECF No. 100.) Mr. Witkemper created WLS Properties, LLC in 1999

        by filing articles of organization with the Indiana Secretary of State. (Answer ¶ 53,



                                             16
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 17 of 56 PageID #: 792




        ECF No. 26.) WLS was administratively dissolved by the Indiana Secretary of State

        in 2004. (Id.)

    65. To purchase the Commercial Property, Witkemper Properties took out a loan

        in the amount of $578,250.00 from Sterling Bank. Sterling Bank secured the

        loan with a mortgage on the Commercial Property, which was filed with the

        Bartholomew Recorder on June 5, 2006. (Mortgage Agreement, Trial Ex. 20;

        see also Trial Tr. at 96:25–97:9, ECF No. 100.)

    66. Mr. Witkemper was the guarantor on the Sterling Bank loan. (Trial Tr. at

        97:8–9, ECF No. 100.)

    67. The S. Mapleton Property and the Commercial Property were the only assets

        of Witkemper Properties. (Id. at 97:11–15.)

    68. Witkemper Properties leased both properties to commercial tenants, and the

        rental income from those commercial tenants was Witkemper Properties's only

        source of revenue. (Id. at 97:16–21.) The Commercial Property was leased to

        The Phillips Company from September 2007 until the Commercial Property

        was sold in March 2014. (Trial Tr. at 113:3–6, ECF No. 100.)

    69. Mr. Witkemper at all times exercised dominion and control over the Commer-

        cial Property. (Answer ¶ 54, ECF No. 26.)

    70. On September 5, 2007, Mr. Witkemper opened a bank account for Witkemper

        Properties (the "Account") with First Financial Bank N.A. in Columbus, Indi-

        ana. (Account Agreement, Trial Ex. 22; see also Trial Tr. 98:5–99:15, ECF No.

        100.)



                                           17
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 18 of 56 PageID #: 793




    71. Mr. Witkemper had signatory authority and control over the Account. (Trial

        Tr. 99:12–13, ECF No. 100.)

    72. Mrs. Witkemper also had signatory authority over the account. (Id. at 157:4–

        6.)

    73. Mr. Witkemper made all deposits and signed all checks from the Account. (Id.

        at 99:14–19.)

    74. Mr. Witkemper deposited monthly rent checks from tenants of Witkemper

        Properties into the Account. (Id. at 100:25–101:3.)

    75. From 2009 to 2014, Mr. Witkemper did not have a personal bank account;

        instead, he used the Account as his personal bank account. (Id. at 102:15–22;

        see also Form 433-A, Box 13a, Trial Ex. 33 (listing "No Account" under "Type

        of Account").) He did not distinguish whether any use was personal use or for

        a business expense for Witkemper Properties. (Trial Tr. at 105:16-23, Ex. 100.)

    76. From February 2012 through May 2014, Mr. Witkemper frequently utilized

        the Account funds for personal expenditures, unrelated to leasing commercial

        properties. (E.g., Trial Ex. 24 at 70.)

    77. Mr. Witkemper also deposited personal checks into the Account from 2007 to

        2014. (Trial Tr. 110:6–14, ECF No. 100.)

    78. During the 2009 to 2013 tax years, Mr. and Mrs. Witkemper reported the

        rental income and expenses from both the S. Mapleton Property and the Com-

        mercial Property on the "Schedule E – Supplemental Income and Loss" of their




                                            18
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 19 of 56 PageID #: 794




        joint Form 1040 Federal Income Tax Returns. (2009 to 2013 Form 1040s, Trial

        Ex. 26 at 4, 28, 48, 56, 64.)

                    G. THE TRANSFER OF THE COMMERCIAL PROPERTY

    79. A subsequent "Tax Advance Agreement" among Witkemper Properties, Mr.

        and Mrs. Witkemper, Maximum Engineering Inc., Maximum Spindle, and

        Sterling Bank dated January 13, 2010, and filed with the Bartholomew Re-

        corder on June 1, 2010, noted that Witkemper Properties had failed to pay

        property taxes in the amount of $23,241.91 related to the Commercial Property

        for the 2008 tax year. (Tax Advance Agreement, Trial Ex. 21; see also Trial Tr.

        112:2–13, ECF No. 100.) Mr. Witkemper acknowledged this failure. (Trial Tr.

        at 110:22–24.)

    80. On August 8, 2012, A&B Investments ("A&B") instituted legal action in the

        Bartholomew County, Indiana, Circuit Court against Witkemper Properties

        and Mr. Witkemper, seeking a judgment against both and a decree of foreclo-

        sure on the S. Mapleton Property. (Id at 114:17–26; A&B Compl., Trial Ex. 29

        at 1–10.)

    81. By quitclaim deed dated January 21, 2013, and recorded with the Bartholomew

        Recorder on January 22, 2013, Mr. Witkemper caused Witkemper Properties

        to transfer its interest in the Commercial Property to Mrs. Witkemper for no

        consideration. (Stipulated Facts ¶ 26, ECF No. 82.)

    82. Mr. Witkemper executed a corrective quitclaim deed on February 25, 2013, and

        recorded it with the Bartholomew Recorder on February 27, 2013, to correct



                                           19
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 20 of 56 PageID #: 795




        the legal description contained in the aforementioned quitclaim deed dated

        January 21, 2013. (Id. ¶ 27.)

    83. Before the transfer, as early as 2009, Mrs. Witkemper became aware of Mr.

        Witkemper's federal tax liabilities. (Trial Tr. at 158: 9–11, ECF No. 100.)

    84. At the time of the transfer, Mr. Witkemper had accrued in excess of $272,858

        in TFRP liabilities for the unpaid employment taxes of Maximum Spindle and

        his remaining liabilities (e.g., the Sterling Bank mortgage, the Premier Capital

        mortgage, the A&B foreclosure action, etc.). However, his remaining assets

        such as the Residential Property valued at $150,200.00 (assessed value at the

        time of transfer, (Stipulated Facts ¶ 28, ECF No. 82), but Mr. Witkemper hav-

        ing a half interest of about $73,100 subject to the mortgage (Trial Tr. 131:1–6,

        ECF No. 100)), his personal assets, social security benefits, and life insurance

        policy did not exceed his TFRP liabilities. (See NFTL, Ex. 15; A&B Compl.,

        Trial Ex. 29 at 1–10; Stipulated Facts ¶ 28, ECF No. 82; Trial Tr. at 129:11–

        131:22, ECF No. 100.)

    85. On March 27, 2013, the Bartholomew circuit court entered a judgment and

        decree of foreclosure in favor of A&B and against Witkemper Properties and

        Mr. Witkemper, jointly and severally, in the amount of $452,086.90, plus ac-

        crued interest in the amount of $70,280.25 as of December 1, 2012, and the

        amount of $52,684.47 for the redemption of real property taxes. (Judgment

        and Decree, Trial Ex. 29 at 50–55; Trial Tr. at 117:2–15, ECF No. 100.)




                                           20
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 21 of 56 PageID #: 796




    86. The S. Mapleton Property was also still encumbered by the Premier Capital

        mortgage when the court entered judgment against Witkemper Properties and

        Mr. Witkemper. (Trial Tr. at 117:16–19, ECF No. 100.)

    87. In August 2013, the S. Mapleton Property was sold to an entity named Cyber-

        metrix Inc. (Id. at 118:3–9.)

    88. Neither Mr. Witkemper nor Witkemper Properties received any proceeds from

        the sale of the S. Mapleton Property. (Id. at 117:25–118:13; Trial Ex. 34 at 7.)

    89. On or about March 28, 2014, the Commercial Property was sold to an entity

        named Blair Holdings LLC for a total sale price of $805,000.00. (Stipulated

        Facts ¶ 29, ECF No. 82.)

    90. The net proceeds from the sale were $202,931.01. (Id. ¶ 30.)

    91. Mr. and Mrs. Witkemper reported the net proceeds of $202,931.01 from the

        sale of the Commercial Property on "Schedule D – Capital Gains and Losses"

        on their joint Form 1040 Federal Income Tax Return for the 2014 tax year. (Id.

        ¶ 31.)

    92. Pursuant to the sale, Mrs. Witkemper's title interest in the Commercial Prop-

        erty was transferred to Blair Holdings LLC by warranty deed dated March 28,

        2014, and recorded with the Bartholomew Recorder on April 4, 2014. (Id. ¶ 32.)

    93. On or about March 29, 2014, Mrs. Witkemper deposited the $202,931.01 in

        sales proceeds into a checking account at the Centra Credit Union ("Centra

        Checking Account"). Prior to this deposit, the balance for the Centra Checking




                                           21
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 22 of 56 PageID #: 797




         Account was $52,384.67. (Id. ¶ 33; see also Centra Checking Account State-

         ment at 1, Trial Ex. 38.)

    94. Mrs. Witkemper utilized the Centra Checking Account to pay all household

         bills, such as the mortgage for the Residential Property and utilities; and to

         write at least one personal check to Mr. Witkemper. (Trial Tr. at 161:13–

         162:16, ECF No. 100; Trial Ex. 24 at 238 ($4,500 check to Mr. Witkemper).)

    95. On or about May 8, 2014, Mrs. Witkemper withdrew $135,000.00 from the Cen-

         tra Credit Union checking account and deposited it into an investment account

         with J.J.B. Hilliard, W.I. Lyons, LLC ("Investment Account"). (Stipulated

         Facts ¶ 34, ECF No. 82.) This account was in her name. (Trial Ex. 39.)

    96. From 2014 to 2019, Mrs. Witkemper withdrew money from the Investment Ac-

         count to pay for the joint expenditures of her and Mr. Witkemper. (Trial Tr. at

         163:8–166:23, ECF No. 100; see also Trial Ex. 39 at 14, 45, 57.)

    97. As of July 2019, $77,013.07 remained in the Investment Account. (Trial Tr. at

         163:21–24, ECF No. 100; Trial Ex. 39 at 62.)

                                III. Conclusions of Law

    1.   The Court has jurisdiction pursuant to 26 U.S.C. §§ 7402, 7403, and 28 U.S.C.

         §§ 1331, 1340, 1345.

                     A. TRUST FUND RECOVERY PENALTY LIABILITIES

    2.   The IRC requires employers to withhold income, Medicare and Social Security

         taxes from the wages of their employees. 26 U.S.C. §§ 3102(a), 3402(a).




                                            22
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 23 of 56 PageID #: 798




    3.   Those withholdings must be held in trust for the benefit of the United States.

         Id. § 7501.

    4.   Congress enacted 26 U.S.C § 6672 "to protect against employers' squandering

         this trust fund." Thomas v. United States, 41 F.3d 1109, 1113 (7th Cir. 1994).

    5.   "Employers must report and pay the taxes they withhold quarterly." Id.

    6.   "The Supreme Court has interpreted [§ 6672] to impose liability on any person

         who fails to perform his duty to collect, account for, or pay over the withholding

         taxes." Id. (citing Slodov v. United States, 436 U.S. 238, 247, 250 (1978)). A

         person who shall "be liable to a penalty equal to the total amount of the tax

         evaded, or not collected, or not accounted for and paid over."            26 U.S.C

         § 6672(a). The person (i.e., the taxpayer) must be notified in writing or in per-

         son "that the taxpayer shall be subject to an assessment of such penalty." Id.

         § 6672(b)(1). This notice "shall precede any notice of any penalty . . . by at least

         60 days." Id. § 6672(b)(2). "[T]he amount of any tax imposed by this title shall

         be assessed within 3 years after the return was filed (whether or not such re-

         turn was filed on or after the date prescribed) . . . and no proceeding in court

         without assessment for the collection of such tax shall be begun after the expi-

         ration of such period." Id. § 6501(a). However, if the notice of the penalty is

         mailed before the expiration of that period, and a timely protest of the proposed

         assessment is made, then "that period shall not expire before . . . the date 30

         days after the Secretary makes a final administrative determination with re-

         spect to such [timely filed] protest." Id. § 6672(b)(3). But, "[i]n case of a willful



                                              23
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 24 of 56 PageID #: 799




         attempt in any manner to defeat or evade tax imposed by this title (other than

         tax imposed by subtitle A [income taxes] or B [estate taxes]), the tax may be

         assessed, or a proceeding in court for the collection of such tax may be begun

         without assessment, at any time." Id. § 6501(c)(2). Where a timely assessment

         has been made, "such tax may be collected by levy or by a proceeding in court"

         if instituted "within 10 years after the assessment of the tax." Id. § 6502(a).

    7.   Section 6672 penalty liability is separate and distinct from the employer's lia-

         bility for trust fund taxes, and the IRS is not required to first attempt to collect

         the withheld taxes from the employer. See Gessert v. United States, 703 F.3d

         1028, 1031 (7th Cir. 2013) ("The trust fund recovery penalty liability is sepa-

         rate and distinct from the firm's liability—i.e., the responsible person cannot

         recover from the firm and the IRS can recover from the person individually.")

         (internal citations omitted).

    8.   To be personally liable, an individual must be (1) a "responsible person" who

         (2) has "willfully" failed to collect, account for, or pay over payroll taxes to the

         United States. Jefferson v. United States, 546 F.3d 477, 480 (7th Cir. 2008).

    9.   "[T]he Commissioner's tax deficiency determinations are presumed correct."

         United States v. Running, 7 F.3d 1293, 1297 (7th Cir. 1993) (noting the tax-

         payer bears the burden to show lack of responsibility or willfulness).

    10. "Once the government has assessed a taxpayer for the nonpayment of taxes

         under [§] 6672, the taxpayer bears the burdens of production and persuasion

         to disprove his status as a responsible person who willfully failed to collect,



                                              24
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 25 of 56 PageID #: 800




        account for, or pay over the taxes." Thomas, 41 F.3d at 1113 (citing Ruth v.

        United States, 823 F.2d 1091 (7th Cir. 1987)). The taxpayer must carry its

        burden by a preponderance of the evidence. See, e.g., Byrne v. United States,

        857 F.3d 319, 327 (6th Cir. 2017)

    11. "In general, courts will not look behind an assessment to evaluate the proce-

        dure and evidence used in making the assessment." Ruth, 823 F.2d at 1094.

    12. Form 4340 Certificates of Assessments, Payments, and Other Specified Mat-

        ters (see, e.g., Trial Ex. 8), provide prima facie evidence of the validity and cor-

        rectness of federal tax assessments and events listed in those documents. Hefti

        v. IRS, 8 F.3d 1169, 1174 (7th Cir. 1993) ("Certificates of Assessments and

        Payments provide a sufficient basis for establishing that the assessments at

        issue were duly made without requiring discovery of the underlying source doc-

        uments.").

    13. Mr. Witkemper has asserted that because the Government's certified IRS 4340

        Certificates of Assessments, Payments, and Other Specified Matters tran-

        scripts contain conflicting and unreliable information, for example asking the

        Court to compare Trial Ex. 8, with Trial Ex. 53, that is evidence that he never

        received a final determination on his April 2007 protest. However, after con-

        ducting its de novo review of the evidence and correctness of the assessment,

        see Ruth, 823 F.2d at 1094, the Court finds that he has not rebutted the pre-

        sumption of correctness afforded to the Commissioner's tax deficiency determi-

        nations. Indeed, he has failed to show that the assessment is "'without rational



                                             25
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 26 of 56 PageID #: 801




        foundation' or 'arbitrary and erroneous' . . . ." Id. In fact, here he does not

        directly dispute the tax deficiency itself or even the finding of liability—where

        the question is whether Mr. Witkemper was a "responsible person" and

        whether he "willfully violated section 6672 duties. Id.

         1. The IRS Did Not Err by Failing to Issue a Pre-Assessment Decision

    14. The Witkempers also procedurally attack the assessment as invalid because

        the IRS did not respond to their protest. They rely chiefly on an Eleventh Cir-

        cuit case that does not bind the Court. See Romano-Murphy v. Comm'r, 816

        F.3d 707, 721 (11th Cir. 2016) (holding that "a taxpayer is entitled to a pre-

        assessment administrative determination by the IRS of her proposed liability

        for trust fund taxes if she files a timely protest").

    15. In Romano-Murphy, the Eleventh Circuit examined 26 U.S.C. § 6672(b), asso-

        ciated regulations, and relevant parts of the IRS's manual and procedures, ul-

        timately holding that it was erroneous for the IRS not to provide the taxpayer

        with a pre-assessment determination of her liability under § 6672 before mak-

        ing the assessment. 816 F.3d at 714. The Romano-Murphy panel remanded

        to the tax court to determine whether the error was harmless. Id. at 719–22.

    16. The Witkempers cite no Seventh Circuit authority. Rather, previous language

        from the Seventh Circuit, in the context of a taxpayer challenging the amount

        of an assessment under § 6672 by attacking the procedure the IRS used in

        determining the amount of the assessment, seems to suggest that the Seventh

        Circuit would not rule the same way as the Eleventh Circuit on the question of



                                             26
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 27 of 56 PageID #: 802




        whether a pre-assessment administrative determination must issue before an

        assessment issues. See Ruth, 823 F.2d at 1094 ("As long as the procedures

        used and the evidence relied upon by the government to determine the assess-

        ment had a rational foundation, the inquiry focuses on the merits of the tax

        liability, not on IRS procedures." (emphasis added)).

    17. Even if this Court were to follow Romano-Murphy, the record does not clearly

        reflect that the IRS received any protest from the Witkempers pursuant to es-

        tablished IRS procedures for filing such a protest. While then-counsel for the

        Witkempers faxed a protest to the IRS, (Trial Ex. 42 at 2–5), the Internal Rev-

        enue Manual, see IRM § 8.25.1.5.2(2), and the Letter 1153, (Trial Ex. 42 at 6),

        require the protest to be "mailed" to a specific address, not faxed. Nothing in

        the IRS's presumptively correct documents reflects that the IRS received this

        improperly-filed protest. (See generally Trial Ex. 8.)

    18. Even if there were evidence that the IRS received a timely protest, and even if

        the Witkempers were legally entitled to a pre-assessment administrative de-

        termination by the IRS of their proposed liability for trust fund taxes before

        any assessment issued, the Witkempers have said nothing about how the lack

        of a pre-assessment administrative determination has harmed them. See, e.g.,

        Dodson v. Nat'l Transp. Safety Bd., 644 F.2d 647, 652 (7th Cir. 1981) ("It is

        settled that agency action will not be upset in the event of a harmless proce-

        dural error."); McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011) ("But ad-

        ministrative error may be harmless: we will not remand a case to the [agency]



                                           27
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 28 of 56 PageID #: 803




        for further specification where we are convinced that the [agency] will reach

        the same result."). There is simply no indication that the amount of the as-

        sessment was incorrect or that the IRS Appeals Office would have reached a

        different decision had it issued a pre-assessment administrative determina-

        tion. In fact, Mr. Witkemper has here attacked only procedural rather than

        substantive aspects of the process or complained about his inability to satisfy

        the assessment. (See, e.g., Trial Ex. 11 at 3.)

    19. The IRS did not need to provide the Witkempers with a pre-assessment admin-

        istrative response or determination before issuing an assessment for trust fund

        tax liability. Thus, the IRS did not err by failing to give the Witkempers a pre-

        assessment administrative determination of proposed liability.

    20. Even if the IRS had to do so and erred, such error was harmless.

       2. Mr. Witkemper Was a § 6672 "Responsible Person" at Maximum Spindle

    21. The Parties seem to agree that Mr. Witkemper was a "responsible person" for

        purposes of "the federal employment tax obligations owed by MSU." (Defend-

        ats' FFCL ¶ 3; ECF No. 104; see Plaintiff's FFCL ¶¶ 10-14, ECF No. 103.) The

        Court agrees based on its own analysis. A person is a "responsible person"

        under § 6672 if "'he retains sufficient control of corporate finances that he can

        allocate corporate funds to pay the corporation's other debts in preference to

        the corporation's withholding tax obligations.'" Jefferson, 546 F.3d at 480

        (quoting Bowlen v. United States, 956 F.2d 723, 728 (7th Cir. 1992)).




                                            28
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 29 of 56 PageID #: 804




    22. "[A] person need not necessarily have 'exclusive control over the disbursal of

        funds or have the final word as to which creditors should be paid so long as he

        has significant control' because 'the key to liability under [§] 6672 is the power

        to control the decision-making process by which the employer corporation allo-

        cates funds to other creditors in preference to its withholding tax obligations.'"

        Id. (quoting Bowlen, 956 F.2d at 728).

    23. Indeed, "[c]ourts have recognized several indicia of responsible person status

        including ownership of stock or holding of an entrepreneurial stake in a corpo-

        ration and authority to sign checks on corporate accounts or prevent their is-

        suance by denying a necessary signature." Bowlen, 956 F.2d at 728 (citing

        Monday v. United States, 421 F.2d 1210, 1214–15 (7th Cir. 1970)).

    24. Mr. Witkemper was the sole shareholder and president of Maximum Spindle;

        he was responsible for collecting, truthfully accounting for, and paying over to

        the Government the withheld employment taxes; and he was the sole person

        responsible for making decisions to pay over those withheld taxes. Further-

        more, Mr. Witkemper paid other creditors while the unpaid employment tax

        obligations of Maximum Spindle continued to accrue. Moreover, as noted, Mr.

        Witkemper does not contest and in fact concedes that he was a "responsible

        person."

    25. Therefore, the Court finds that Mr. Witkemper was a "responsible person,"

        within the meaning of § 6672, at Maximum Spindle.




                                            29
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 30 of 56 PageID #: 805




                        3. Mr. Witkemper's Behavior Was Willful

    26. The Seventh Circuit has "defined the term 'willful' in the context of [§] 6672 to

        mean 'voluntary, conscious and intentional—as opposed to accidental—deci-

        sions not to remit funds properly withheld to the Government.'" Jefferson, 546

        F.3d at 481 (quoting Domanus v. United States, 961 F.2d 1323, 1324 (7th Cir.

        1992)).

    27. "Any person who is 'responsible' within the meaning of Section 6672 through-

        out the period in which withheld taxes are not remitted to the Government acts

        willfully if, when or after he or she gains actual knowledge that the taxes are

        delinquent, liquid funds are available from which the taxes can be paid and he

        or she, having the ability to pay the taxes, fails to do so." Peterson v. United

        States, 758 F. Supp. 1209, 1216 (N.D. Ill. 1990) (citing Garsky v. United States,

        600 F.2d 86, 91 (7th Cir. 1979)).

    28. For instance, in the event that "a responsible person learns that withholding

        taxes have gone unpaid in past quarters for which he was responsible, he has

        a duty to use all current and future unencumbered funds available to the cor-

        poration to pay back those taxes. . . . If the taxpayer thereafter knowingly per-

        mits payments of corporate funds to be made to other creditors, a finding of

        willfulness is appropriate." Johnson v. United States, 734 F.3d 352, 364 (4th

        Cir. 2013).

    29. Here, Mr. Witkemper testified that he became aware of Maximum Spindle's

        unpaid employment taxes in August of 2005. Subsequently, Mr. Witkemper



                                            30
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 31 of 56 PageID #: 806




        paid other creditors while the unpaid employment tax obligations of Maximum

        Spindle continued to accrue from 2005 through 2006. During this period, he

        also paid employees. See Hochstein v. United States, 900 F.2d 543, 548 (2d Cir.

        1990) ("For purposes of determining willfulness, an employee to whom the cor-

        porate employer owes wages is simply another creditor."). He showed a pref-

        erence to other creditors over paying the employment taxes owed to the Gov-

        ernment.

    30. The Court finds that Mr. Witkemper acted "willfully" by failing to withhold

        trust fund taxes owed to the Government from the wages of Maximum Spin-

        dle's employees from 2005 through 2006.

                        4. The Government Timely Brought Suit

    31. Mr. Witkemper failed to meet his burdens of production and persuasion to dis-

        prove his status as a responsible person who willfully failed to collect, account

        for, or pay over the taxes. But, Mr. Witkemper first cursorily implies that the

        Government was barred from bringing this suit for failure to assess the tax

        within three years after the filing of the subject return, apparently relying on

        the assertion that the certified IRS Form 4340 transcripts do not establish the

        assessment was made on February 18, 2008. Having already rejected this con-

        tention above, and the instant argument thereby, the Court need not address

        the applicability of any exceptions to this statute of limitations under 26 U.S.C.

        § 6501(c) or whether tax collection statutes of limitations are strictly construed

        in favor of the government, see Alt. Land & Improvement Co. v. United States,



                                            31
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 32 of 56 PageID #: 807




         790 F.2d, 853, 858 (11th Cir. 1986), but instead turns to Mr. Witkemper's af-

         firmative defense that the Government's suit is barred because it failed to

         bring this action within ten years of the assessment of taxes.

    32. Section 6502 of the IRC provides that taxes may be collected via court proceed-

         ing provided the proceeding is initiated within ten years of the assessment of

         the taxes. 26 U.S.C. § 6502(a)(1).

    33. The running of the § 6502 statute of limitations as a bar to suit is an affirma-

         tive defense. See United States v. Adent, 821 F.3d 911, 914 (7th Cir. 2016).

    34. Certain circumstances toll the running of the statute of limitations established

         by § 6502. E.g., 26 U.S.C. § 6331(i)(5).

    35. For example, the ten-year collection statute is tolled during the period that an

         OIC is pending with the IRS. 26 U.S.C. §§ 6331(i)(3)–(5), (k)(1)(A), (k)(3).

    36. Moreover, if the IRS rejects an OIC, the statute is tolled for an additional thirty

         days following the rejection. See id. §§ 6331(i)(5), (k)(3).

    37. Section 7122 authorizes the Secretary to accept to compromise a taxpayer's

         debt under certain prescribed circumstances. Id. § 7122.

    38. Section 6331(k)(1) of the IRC generally prohibits the IRS from making a levy

         on a taxpayer's property or rights to property while an OIC is pending with it.

         Id. § 6331(k)(1); Rev. Proc. 2003-71 § 5.01.

    39. The IRS is also prohibited from making such levy for thirty days after the re-

         jection of an OIC, or while an appeal of a rejection is pending. 26 U.S.C.

         § 6331(k)(1)(B); Rev. Proc. 2003-71 § 5.01.



                                              32
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 33 of 56 PageID #: 808




    40. An OIC must "be made in writing, must be signed by the taxpayer under pen-

        alty of perjury, and must contain all of the information prescribed or requested

        by the Secretary." 26 C.F.R. § 301.7122-1(d)(1).

    41. An OIC must also be made on IRS Form 656, and none of the form's standard

        terms may be stricken or altered. Rev. Proc. 2003-71 § 4.01.

    42. An OIC is accepted for processing "when [the IRS] determines that: the offer is

        submitted on the proper version of Form 656 and Form 433-A or B, as appro-

        priate; the taxpayer is not in bankruptcy; the taxpayer has complied with all

        filing and payment requirements listed in the instructions to Form 656; the

        taxpayer has enclosed the application fee, if required; and the offer meets any

        other minimum requirements established by the IRS." Rev. Proc. 2003-71

        § 5.01.

    43. "[A]n offer is pending beginning on the date the Secretary accepts such offer

        for processing."   26 U.S.C. § 6331(k)(1)(B); see also 26 C.F.R. § 301.7122-

        1(d)(2).

    44. "A determination is made to accept an offer to compromise for processing when

        a Service official with delegated authority to accept an offer for processing

        signs the Form 656." 26 U.S.C. § 5.02.

    45. "The date the Service official signs the Form 656 is recorded on the Service's

        computers." Id.

    46. However, if an OIC is "never accepted for processing, it was never pending and

        levy was never prohibited." Id. § 5.03.



                                           33
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 34 of 56 PageID #: 809




      47. The Court finds that Mr. Witkemper's OIC was processed on August 5, 2008,

          the date that an authorized IRS official signed the OIC Form 656. 4 (See also

          Form 4340, Ex. 8 at 25, 29, 33 (stating "08-05-2008 Processable OIC Pending");

          Ex. 45 at 8, 12, 17, 25, 31; Ex. 53 at 2, 4, 7, 9.)

      48. Furthermore, on August 4, 2008, the IRS received an application fee payment

          of $150 from Mr. Witkemper.

      49. Mr. Witkemper also made a first installment payment of $500.

      50. And, the IRS did not issue a notice of intent to levy during the period in which

          Mr. Witkemper's OIC was pending.

      51. Indeed, consistent with 26 U.S.C § 6331(k)(1), the IRS issued a notice of intent

          to levy on March 16, 2009, after Mr. Witkemper's OIC was withdrawn.

      52. Therefore, while Mr. Witkemper's OIC was pending, the period for collection

          was suspended.

      53. Accordingly, the Government commenced this action within the collection pe-

          riod provided by law.


  4 Mr. Witkemper's argument that he never made an OIC because his Form 656 lacked "all of
  the information prescribed or requested by the Secretary," 26 C.F.R. § 301.7122-1(d)(1), is
  unavailing. The issue is not whether the OIC was accepted, but, rather, whether the OIC
  was "pending." While it is true that Mr. Witkemper did not provide all of the required infor-
  mation on his first Form 656, as evident by the IRS's letter to him to provide additional doc-
  umentation before the IRS could "complete [its] evaluation," (IRS Letter, Ex. 11 at 12), Mr.
  Witkemper's OIC was accepted for processing as soon as the IRS official signed his OIC on
  August 5, 2008. Cf. Rev. Proc. 2003-71 § 5.04 ("If an offer to compromise accepted for pro-
  cessing does not contain sufficient information to permit the Service to evaluate whether the
  offer should be accepted, the Service will request that the taxpayer provide the needed addi-
  tional information.") (emphasis added). Therefore, Mr. Witkemper's argument that he made
  an "impossible offer" because he added verbiage in pen to the "Section IV Offer Compromise
  Terms" portion of the form is also unavailing, because the IRS did not return his OIC, but
  rather sought more information from him. See id. ("The Service may [] return the offer after
  it has been accepted for processing if . . . the offer was accepted for processing in error.").

                                                34
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 35 of 56 PageID #: 810




                              B. THE RESIDENTIAL PROPERTY

    54. If a person liable to pay any tax neglects or refuses to pay the same after notice

        and demand, the amount shall be a lien in favor of the United States upon all

        property and rights to property belonging to such person. See 26 U.S.C. § 6321.

    55. "A federal tax lien attaches to 'all property and rights to property, whether real

        or personal,' of a federal taxpayer." United States v. Swan, 467 F.3d 655, 656

        (7th Cir. 2006) (quoting 26 U.S.C. § 6321)).

    56. "State law determines what property rights the taxpayer has. Id. (citing Drye

        v. United States, 528 U.S. 49, 58 (1999)).

    57. "Federal law determines whether those rights are the sort of rights to which a

        lien attaches." Id. (citing United States v. Craft, 535 U.S. 274, 278–79 (2002)).

    58. "The primary consideration is 'the breadth of control' the taxpayer could exer-

        cise over the property." United States v. Kollintzas, 501 F.3d 796, 803 (7th Cir.

        2007) (quoting Drye, 528 U.S. at 61.

    59. "The lien attaches not only to property owned by the taxpayer on the date of

        assessment, but also to property acquired at any time after assessment."

        United States v. Sanders, No. 11-cv-912, 2016 WL 6124932, at *9 (S.D. Ill. Oct.

        20, 2016) (citing Glass City Bank v. United States, 326 U.S. 265, 267 (1945)),

        aff'd, 676 F. App'x 599 (7th Cir. 2017).

    60. The lien arises on the date the tax liability is assessed by the IRS. 26 U.S.C.

        § 6322.




                                            35
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 36 of 56 PageID #: 811




      1. The Government's Federal Tax Liens Attached to the Residential Property

    61. Federal tax liens arose against Mr. Witkemper on February 18, 2008, the date

         his TFRP liabilities for the unpaid employment taxes of Maximum Spindle

         were assessed.

    62. Mr. Witkemper has exercised control over the Residential Property since he

         and Mrs. Witkemper acquired it in 1984. Indeed, even during the purported

         transfers in this case, Mr. and Mrs. Witkemper have resided in the Residential

         Property as their primary residence and have been responsible for all mainte-

         nance, upkeep, property taxes, liability insurance, and other expenses associ-

         ated with the property.

    63. Therefore, the Court finds that the tax liens attached to the tenancy by entire-

         ties interest he held in the Residential Property on February 8, 2008.

    64. The Court also finds that the IRS duly filed, and then re-filed, notices of federal

         tax lien with the Bartholomew Recorder for these assessed liabilities.

    65. "Once a lien has attached to an interest in property, the lien cannot be extin-

         guished . . . simply by a transfer or conveyance of the interest." United States

         v. Rodgers, 461 U.S. 677, 691 n.16 (1983).

    66. Thus, through the purported transfers, the federal tax liens followed Mr. Wit-

         kemper's interest in the Residential Property, and those tax liens attached to

         Mr. Witkemper's present one-half interest in the Residential Property held in

         joint tenancy with the right of survivorship with Mrs. Witkemper.




                                             36
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 37 of 56 PageID #: 812




                2. The Government's Enforcement of Its Federal Tax Liens

    67. "Section 7403 of the [IRC] allows the government to file a civil suit to enforce

         its lien(s) and recover payment in any case where taxes have not been paid."

         Adent, 821 F.3d at 914 (quoting 26 U.S.C. § 7403(a)).

    68. In doing so, the Government "may seek to 'subject any property, [of] whatever

         nature, of the delinquent, or in which he has any right, title, or interest, to the

         payment of such tax or liability.'" United States v. Rodgers, 461 U.S. 677, 692

         (1983) (citing 26 U.S.C. § 7403(a)) (emphasis in original).

    69. "All persons having liens upon or claiming any interest in the property involved

         in such action shall be made parties thereto." 26 U.S.C. § 7403(b).

    70. "The court . . . in all cases where a claim or interest of the United States therein

         is established may decree a sale of such property . . . and a distribution of the

         proceeds of such sale according to the findings of the court in respect to the

         interests of the parties and of the United States." Id. § 7403(c).

    71. "[T]he plain language of § 7403 contemplates the sale of the entire property,

         including innocent third-party interests in that property, and that the Suprem-

         acy Clause precludes protection of innocent third-party interests via state law."

         Adent, 821 F.3d at 915 (citing Rogers, 461 U.S. at 693–94, 703–04).

    72. However, "§ 7403 protects an innocent third party's interest by providing for

         distribution of the proceeds from the court-ordered sale to the innocent third

         party to compensate them for their interest." Id. (citing Rogers, 461 U.S. at

         693–94, 703–04).



                                             37
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 38 of 56 PageID #: 813




    73. "The district court's 'limited discretion' under § 7403 is to be 'exercised rigor-

          ously and sparingly, keeping in mind the Government's paramount interest in

          prompt and certain collection of delinquent taxes.'" Id. (quoting Rodgers, 461

          U.S. at 711).

    74. "The lien that arises after a taxpayer fails to pay an assessed tax liability at-

          taches not only to property belonging to the taxpayer, but also to property held

          by the taxpayer's nominees—someone who has legal title when, in substance,

          the taxpayer enjoys the benefits of ownership." United States v. Wesselman,

          406 F. App'x 64, 65 (7th Cir. 2010) (citing Swan, 467 F.3d at 658).

    75. Pursuant to Section 7403, the Court finds that the Government is entitled to

          enforce its federal tax liens against Mr. Witkemper's interest in the Residential

          Property.

    76. Further, the Government is authorized to sell the Residential Property and is

          entitled to fifty percent of the proceeds from Mr. Witkemper's one-half interest

          in the Residential Property.

                               C. THE COMMERCIAL PROPERTY

                               1. The Transfer Was Voidable

    77.   The Indiana Uniform Fraudulent Transfer Act ("IUFTA") provides that a cred-

          itor can obtain a judgment against the first transferee of an asset to the extent

          the subject transfer is avoidable. Ind. Code § 32-18-2-18(b)(1)(A).

    78. Under the IUFTA, an "asset" is "property of the debtor" and "property" is

          "anything that may be the subject of ownership." Id. § 32-18-2-2(1), (10); see



                                             38
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 39 of 56 PageID #: 814




        also 37 Am. Jr. 2d Fraudulent Conveyances and Transfers § 71 (May 2020)

        (“[U]nder the Uniform Fraudulent Transfer Act . . . the term 'assets' . . . com-

        prehends any property which is in the debtor's name or the title to which would

        be vested in the debtor if a fraudulent conveyance were to be set aside.").

    79. The Court finds that the Commercial Property, located at 1141 S. Walnut

        Street, Edinburgh, IN 46124, was an asset of Mr. Witkemper within the mean-

        ing of the IUFTA.

    80. Moreover, under the IUFTA, a "transfer" comprehends "every mode, direct or

        indirect, absolute or conditional, voluntary or involuntary, or disposing of or

        parting with an asset or an interest in an asset . . . ." Ind. Code § 32-18-2-2(13).

    81. Therefore, an argument that the debtor does not technically own the trans-

        ferred asset under the IUFTA is unavailing, because "fraudulent conveyance

        doctrine . . . is a flexible principle that looks to substance, rather than form."

        Cont'l Cas. Co. v. Symons, 817 F.3d 979, 993 (7th Cir. 2016) (quoting Boyer v.

        Crown Stock Distrib., Inc., 587 F.3d 787, 793 (7th Cir. 2009) (quotation marks

        omitted)).

    82. It is undisputed, that in 2013, Mr. Witkemper caused Witkemper Properties to

        transfer the Commercial Property by quitclaim deed to Mrs. Witkemper,

        within the meaning of the IUFTA.

    83. For the following reasons, the Court finds that the transfer of the Commercial

        Property from Witkemper Properties to Mrs. Witkemper is voidable under the




                                             39
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 40 of 56 PageID #: 815




         IUFTA because the transfer was both constructively fraudulent and actually

         fraudulent.

                         a. The Transfer Was Constructively Fraudulent

    84. Under the IUFTA, when a creditor's claim arose prior to a transfer, such trans-

         fer is voidable if "(1) the debtor made the transfer . . . without receiving a rea-

         sonably equivalent value in exchange for the transfer or obligation; and (2) the

         debtor was insolvent at that time [ ] or became insolvent as a result of the

         transfer or obligation." Ind. Code §§ 32-18-2-15(a)(1)–(2) (emphasis added).

    85. A creditor making a claim for relief under § 32-18-2-15 "has the burden of prov-

         ing the elements of the claim for relief by a preponderance of the evidence." Id.

         § 32-18-2-15(b); see also Hernandez-Velazquez v. Hernandez, 136 N.E.3d 1130,

         1137 (Ind. Ct. App. 2019).

    86. Here, the Government's claim arose prior to the 2013 transfer of the Commer-

         cial Property; it arose in 2008 when the TFRP penalties for the unpaid tax

         liabilities of Maximum Spindle were assessed.

    87. "Value is given for a transfer . . . if, in exchange for the transfer . . . property is

         transferred or an antecedent debt is secured or satisfied." Ind. Code § 32-18-

         2-13(a).

    88. In 2013, Mr. Witkemper transferred the Commercial Property to Mrs. Witkem-

         per for no consideration, and therefore the Court finds that, under the IUFTA,

         no reasonably equivalent value was given for the transfer of the Commercial

         Property.     Cf. Ind. Law. Encyc. Fraudulent Conveyances § 15 (Sept. 2020)



                                               40
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 41 of 56 PageID #: 816




        ("Lack of consideration alone is not enough to support a charge of fraudulent

        transfer. However, if the lack of consideration is coupled with insolvency, then

        the transfer is fraudulent.").

    89. "A debtor is insolvent if the sum of the debtor's debts is greater than all of the

        debtor's assets at a fair valuation." Ind. Code § 32-18-2-12(c).

    90. However, if a debtor is generally not paying his debts as they become due, other

        than as a result of a bona fide dispute, he is presumed to be insolvent, and the

        presumption imposes on the debtor the burden of proving the that "the nonex-

        istence of insolvency is more probable than its existence." Id. § 32-18-2-12(d).

    91. The Court also finds that Mr. Witkemper is presumed to be insolvent, under

        the IUFTA, because at the time of the transfer he was "generally not paying

        his debts as they became due." Id. § 32-18-2-12(d). For instance, he failed to

        pay real property taxes on the Commercial Property during the 2008 tax year

        and he failed to make mortgage payments on the S. Mapleton Property.

    92. But even if Mr. Witkemper was not presumed to be insolvent, he was rendered

        insolvent by the transfer of the Commercial Property.

    93. This is so because the sum of Mr. Witkemper's debts at the time of the transfer,

        which included his TFRP liabilities; the mortgages of the Residential, Com-

        mercial, and S. Mapleton Properties; and the impending judgment in favor of

        A&B against him, exceeded $1.5 million; his remaining assets were negligible

        compared to these debts.




                                            41
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 42 of 56 PageID #: 817




    94. Consequently, Mr. Witkemper has failed to meet his burden in providing that

        "the nonexistence of insolvency is more probable than its existence." Ind. Code

        § 32-18-2-12(d).

    95. In sum, Mr. Witkemper's transfer of the Commercial Property was construc-

        tively fraudulent to the Government and is voidable.

                           b. The Transfer Was Actually Fraudulent

    96. Even if the transfer was not constructively fraudulent, the transfer was actu-

        ally fraudulent and, therefore, voidable. Cf. Com. Credit Counseling Servs.,

        Inc. v. W.W. Grainger, Inc., 840 N.E.2d 843, 852 (Ind. Ct. App. 2006) ("Because

        Indiana Code section 32–18–2–14 is disjunctive, actual intent to hinder or de-

        lay a creditor is enough to render a transfer fraudulent.").

    97. A transfer by a debtor is voidable under the IUFTA, whether a creditor's claim

        arose before or after the transfer, if the debtor made the transfer "with actual

        intent to hinder, delay, or defraud any creditor of the debtor." Ind. Code § 32-

        18-2-14(a)(1).

    98. "In fraudulent-transfer cases under § 14, Indiana courts consult a list of factors

        known as the 'badges of fraud' to determine whether the transfer was made

        with intent to defraud a creditor." Cont'l Cas. Co., 817 F.3d at 988 (citing Otte

        v. Otte, 655 N.E.2d 76, 81 (Ind. Ct. App. 1995)).

    99. Indiana has codified these badges of fraud; under the IUFTA, the Court may

        consider, among other factors, whether:

               (1) the debtor retained possession or control of the property
               transferred after the transfer;

                                            42
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 43 of 56 PageID #: 818




               (2) the transfer or obligation was disclosed or concealed;
               (3) before the transfer was made or the obligation was incurred,
               the debtor had been sued or threatened with suit;
               (4) the transfer was of substantially all the debtor's assets;
               (5) the debtor absconded;
               (6) the debtor removed or concealed assets;
               (7) the value of the consideration received by the debtor was rea-
               sonably equivalent to the value of the asset transferred or the
               amount of the obligation incurred;
               (8) the debtor was insolvent or became insolvent shortly after the
               transfer was made or the obligation was incurred; and
               (9) the transfer occurred shortly before or shortly after a substan-
               tial debt was incurred.

        Ind. Code § 32-18-2-14(b).

   100. "As no single indicium constitutes a showing of fraudulent intent per se, the

        facts must be taken together to determine how many badges of fraud exist and

        if together they amount to a pattern of fraudulent intent." Hernandez-Ve-

        lazquez, 136 N.E.3d at 1138; see also Hoesman v. Sheffler, 886 N.E.2d 622, 630

        (Ind. Ct. App. 2008) ("The existence of several of these badges may warrant an

        inference of fraudulent intent, but no particular badge constitutes fraudulent

        intent per se.").

   101. Here, the Court finds fraudulent intent based on the following factors:

           a. Badge 1: Mr. Witkemper retained control over the Commercial Property

               after the transfer.

           b. Badge 3: A&B sued Mr. Witkemper and Witkemper Properties to fore-

               close on the S. Mapleton Property only a few months before Mr. Witkem-

               per caused Witkemper Properties to transfer the Commercial Property

               to Mrs. Witkemper.



                                            43
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 44 of 56 PageID #: 819




           c. Badge 6: Mr. Witkemper engaged in a pattern of behavior from 2013

              through 2014 to get assets out of his name and make himself judgment

              proof against creditors, including the Government. Although he testi-

              fied that he had no intention of defrauding, cheating, or hiding assets

              from the IRS, that his cooperation with the IRS over the years in fact

              obviated any finding of intent to defraud, and that the transfers were

              part of estate planning on advice of his former attorney, he also testified

              that he transferred the property to Mrs. Witkemper to get it out of his

              hands.

           d. Badge 7: Mr. Witkemper transferred the Commercial Property to Mrs.

              Witkemper without consideration, which was not reasonably equivalent

              to the value of the asset transferred.

           e. Badge 8: Mr. Witkemper was rendered insolvent by the transfer of the

              Commercial Property.

           f. Badge 9: A few months after the purported transfer, a court entered a

              judgment and decree of foreclosure in favor of A&B and against Witkem-

              per Properties and Mr. Witkemper, jointly and severally, in the amount

              of $575,051.62.

   102. Therefore, considering these facts, the Court finds that Mr. Witkemper's Com-

        mercial Property was transferred with "actual intent to hinder, delay, or de-

        fraud," in violation of the IUFTA, Ind. Code § 14(a)(1). Thus, Mr. Witkemper's




                                           44
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 45 of 56 PageID #: 820




        transfer of the Commercial Property was actually fraudulent to the Govern-

        ment and is voidable.

        2. Alternatively, the Federal Tax Liens Attached to the Commercial Property

        and the Proceeds Realized from its Sale


   103. Even if the transfer of the Commercial Property from Witkemper Properties to

        Mrs. Witkemper is not voidable under the IUFTA, the federal tax liens that

        arose because of Mr. Witkemper's TFRP liabilities for the unpaid employment

        taxes of Maximum Spindle attached to the Commercial Property and the pro-

        ceeds realized from its sale.

   104. That is, the Government's federal tax liens attached to Mr. Witkemper's undi-

        vided interest in Witkemper Properties and the tax liens attached to the prop-

        erty held by Witkemper Properties because Witkemper Properties held title to

        the Commercial Property as Mr. Witkemper's alter ego, or, alternatively, be-

        cause both Witkemper Properties and Mrs. Witkemper held title to the Com-

        mercial Property as Mr. Witkemper's nominees.

             a. Witkemper Properties Held Title to the Commercial Property as
                              Mr. Witkemper's Alter Ego

   105. Federal tax liens attach to property held by the taxpayer's alter ego. See G.M.

        Leasing Corp. v. United States, 429 U.S. 338, 351 (1977); see also Swan, 467

        F.3d at 658.

   106. "Indiana courts are reluctant to disregard corporate identity and do so only to

        protect third parties from fraud or injustice when transacting business with a



                                           45
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 46 of 56 PageID #: 821




        corporate entity." Brant v. Krilich, 835 N.E.2d 582, 589 (Ind. Ct. App. 2005)

        (citing Lambert v. Farmers Bank, 519 N.E.2d 745, 747 (Ind. Ct. App. 1988)).

   107. Moreover, "the separate existence of a corporation may be disregarded to pre-

        vent injustice when a third party transacts business with an individual who

        fraudulently uses a corporation as a shield from liability." Id. (citing Lambert,

        519 N.E.2d at 747).

   108. "In order to disregard the corporation's separate existence under the alter ego

        theory, the third party must show both ownership and control of the corpora-

        tion by the shareholder." Lambert, 519 N.E.2d at 747 (citing Hinds v. McNair,

        129 N.E.2d 553, 566 (Ind. 1955)).

   109. Here, it is undisputed that Mr. Witkemper had ownership and control of Wit-

        kemper Properties at least because he was the sole member of the LLC.

   110. The factual analysis required to determine whether an individual operates as

        an alter ego of a corporate entity is essentially "analogous to that used to pierce

        the corporate veil." Brant, 835 N.E.2d at 590.

   111. A court in Indiana will disregard [a] corporate identity and pierce the corporate

        veil only if the party attacking the corporation can establish that the 'corporate

        form was so ignored, controlled or manipulated that it was merely the instru-

        mentality of another and that the misuse of the corporate form would consti-

        tute a fraud or promote injustice.'" Cmedia Servs., LLC v. Rogers, No. 1:15-cv-

        435, 2015 WL 5022167, at *23 (S.D. Ind. July 31, 2015) (quoting Aronson v.

        Price, 644 N.E.2d 864, 867 (Ind. 1994)).



                                            46
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 47 of 56 PageID #: 822




   112. A limited liability company may also have its protections pierced. See Longhi

        v. Mazoni, 914 N.E.2d 834, 839 (Ind. Ct. App. 2009); Four Seasons Mfg., Inc. v.

        1001 Coliseum, LLC, 870 N.E.2d 494, 504 (Ind. Ct. App. 2007); see also CBR

        Event Decorators, Inc. v. Gates, 962 N.E.2d 1276, 1281–82 (Ind. Ct. App. 2012)

        ("[C]ourts will not provide the protection of limited liability to an entity that is

        a mere instrumentality of another and engages in misconduct in the function

        or use of the corporate form.").

   113. "When a court exercises its equitable power to pierce a corporate veil, it en-

        gages in a highly fact-sensitive inquiry." Oliver v. Pinnacle Homes, Inc., 769

        N.E.2d 1188, 1191 (Ind. Ct. App. 2002).

   114. "The party seeking to pierce the corporate veil bears the burden of proof." Ziese

        & Sons Excavating, Inc. v. Boyer Const. Corp., 965 N.E.2d 713, 720 (Ind. Ct.

        App. 2012).

   115. In determining whether the party seeking to pierce the veil has met its burden,

        Indiana courts consider the following Aronson factors:

               (1) undercapitalization; (2) absence of corporate records; (3) fraud-
               ulent representation by corporation shareholders or directors; (4)
               use of the corporation to promote fraud, injustice, or illegal activ-
               ities; (5) payment by the corporation of individual obligations; (6)
               commingling of assets and affairs; (7) failure to observe required
               corporate formalities; and (8) other shareholder acts or conduct
               ignoring, controlling, or manipulating the corporate form.

        Id.

   116. "All factors need not be present in order to support a decision to pierce the

        corporate veil." D.S.I. v. Natare Corp., 742 N.E.2d 15, 27 (Ind. Ct. App. 2000).



                                             47
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 48 of 56 PageID #: 823




   117. Here, the Government has met its burden in showing that piercing Witkemper

        Properties is warranted, and that Witkemper Properties held title to the Com-

        mercial Property as Mr. Witkemper's alter ego.

   118. Mr. Witkemper maintained few if any corporate records for Witkemper Prop-

        erties, other than perhaps the articles of organization on file with the Indiana

        Secretary of State.

   119. Moreover, Mr. Witkemper commingled his own assets and Witkemper Proper-

        ties's assets to the point where they were indistinguishable. He testified that

        he did not have a personal bank account from 2009 to 2014; that he used the

        Account as his personal account during that period, including, for example, for

        purchases at restaurants such as O'Charleys and Applebee's, and for different

        golf trips or vacations; that he deposited checks written out personally to him

        into the Account; and that he used the Account to pay individual obligations.

        Also, the rental payments from the S. Mapleton and Commercial Properties

        were Witkemper Properties's only revenue stream.

   120. Furthermore, Witkemper Properties did not observe corporate formalities, as

        evident by it failing to file its first and only business entity report with the

        Indiana Secretary of State. Accordingly, on July 7, 2009, the Indiana Secretary

        of State administratively dissolved Witkemper Properties, and Mr. Witkep-

        mer's later attempt to have Witkemper Properties reinstated failed.

   121. Subsequently, against "corporate formalities," Mr. Witkemper continued to op-

        erate Witkemper Properties as if it had not been dissolved, contrary to Indiana



                                           48
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 49 of 56 PageID #: 824




        Law. See Ind. Code § 23-18-9-3(a) ("A dissolved limited liability company may

        only carry on business that is appropriate to wind up and liquidate its business

        and affairs[.]") (emphasis added). For example, he did not notify creditors of

        the dissolution, and, although a dissolved LLC may distribute its "remaining

        property among the members," id. § 23-18-9-3(a)(4), Mr. Witkemper was the

        sole member of Witkemper Properties, and rather than distributing the re-

        maining property, he inappropriately continued to lease the Commercial Prop-

        erty, deposit rent checks into the Account, and transfer the Commercial Prop-

        erty to Mrs. Witkemper for no consideration.

   122. After its fact-sensitive inquiry, the Court finds that Mr. Witkemper used Wit-

        kemper Properties as a mere instrumentality to hold his assets and, therefore,

        operated it as his alter ego. Thus, the Government's federal tax liens attached

        to the Commercial Property.

                                b. Mr. Witkemper's Nominees

   123. But even if Mr. Witkemper did not operate Witkemper Properties as his alter

        ego, the Government's federal tax liens attached to Mr. Witkemper's undivided

        interest in Witkemper Properties and the tax liens attached to the property

        held by Witkemper Properties because both Witkemper Properties and Mrs.

        Witkemper held title to the Commercial Property as Mr. Witkemper's nomi-

        nees.

   124. "The lien that arises after a taxpayer fails to pay an assessed tax liability at-

        taches not only to property belonging to the taxpayer, but also to property held



                                            49
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 50 of 56 PageID #: 825




        by the taxpayer's nominees . . . ." United States v. Wesselman, 406 F. App'x 64,

        65 (7th Cir. 2010) (citing G.M. Leasing Corp., 429 U.S. at 350–51).

   125. A "nominee" is one who holds bare legal title to the property for the benefit of

        another. Black's Law Dictionary (11th ed. 2019).

   126. "[T]he central inquiry of the nominee doctrine is 'whether the taxpayer has

        engaged in a legal fiction by placing legal title to property in the hands of a

        third party while actually retaining some or all of the benefits of true owner-

        ship.'" United States v. N. States Invs., Inc., 670 F. Supp. 2d 778, 789 (N.D. Ill.

        2009); c.f. Swan, 467 F.3d at 658 ("Suppose a person who wants to evade taxes

        parks his property with a friend or family member. That would be a fraudulent

        conveyance, and so the person to whom the property was conveyed would be

        deemed the taxpayer's 'nominee' and forced to cough it up.").

   127. In determining whether property is held by a taxpayer's nominee, courts con-

        sider the following factors:

               (1) no consideration or inadequate consideration paid by the nom-
               inee; (2) property placed in the name of the nominee in anticipa-
               tion of a suit or occurrence of liabilities while the transferor con-
               tinues to exercise control over the property; (3) close relationship
               between transferor and the nominee; (4) failure to record convey-
               ance; (5) retention of possession by the transferor; and (6) contin-
               ued enjoyment by the transferor of benefits of the transferred
               property.

        Barmes v. IRS, No. TH 97-287-C-T/F, 2004 WL 1005493, at *10 (S.D. Ind. Mar.

        29, 2004). These factors are in many respects akin to the badges already ana-

        lyzed under the IUFTA, thus leading to the same result,

   128. Three of the six factors are present with respect to Witkemper Properties.

                                            50
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 51 of 56 PageID #: 826




           g. Factor 3: Mr. Witkemper and Witkemper Properties had a close rela-

               tionship: Mr. Witkemper was the sole member and manager of Witkem-

               per Properties.

           h. Factor 5: Mr. Witkemper testified that he, at all times, exercised domin-

               ion and control of the Commercial Property.

           i. Factor 6: Mr. Witkemper directed and controlled the Witkemper Prop-

               erties account and used it as his own personal bank account. He signed

               all the checks it issued; he frequently utilized the Account for personal

               expenditures; and frequently deposited checks made out to him person-

               ally into the LLC account. Mr. Witkemper also reported the rental in-

               come and expenses from the Commercial Property on his personal in-

               come tax return from 2009 through 2013.

   129. The Court therefore finds that Witkemper Properties held title to the Commer-

        cial Property as Mr. Witkemper's nominee.

   130. Also, five of the six factors are present with respect to Mrs. Witkemper.

           j. Factor 1: Mr. Witkemper transferred the Commercial Property to Mrs.

               Witkemper for no consideration.

           k. Factor 2: Mrs. Witkemper received the Commercial Property as Witkem-

               per Properties and Mr. Witkemper were being sued by A&B to foreclose

               on the S. Mapleton Property, which was also titled in Witkemper Prop-

               erties's name.




                                           51
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 52 of 56 PageID #: 827




           l. Factor 3: Mrs. Witkemper is Mr. Witkemper's wife and thus had a close

              relationship with him.

           m. Factor 5: Despite Mrs. Witkemper holding legal title to the Commercial

              Property, Mr. Witkemper continued to deposit rental checks from the

              lease agreement with another commercial property into the Account.

           n. Factor 6: Mr. Witkemper had access to and utilized the proceeds of the

              sale of the Commercial Property despite never having held legal title to

              it.

   131. The Court therefore also finds that Mrs. Witkemper held title to the Commer-

        cial Property as Mr. Witkemper's nominee.

   132. Thus, the Government's federal tax liens attached to the Commercial Property

        while it was held by Witkemper Properties and Mrs. Witkemper as nominees

        of Mr. Witkemper.

      D. THE GOVERNMENT IS ENTITLED TO A JUDGMENT AGAINST MRS. WITKEMPER

   133. If the transfer of the Commercial Property between Mr. and Mrs. Witkemper

        had not been fraudulent—for example, if she had been a good-faith purchaser

        for consideration and without notice of the liabilities, which she was not—Mr.

        Witkemper would have received the net proceeds that Mrs. Witkemper re-

        ceived from the sale of the Commercial Property. But, because Mr. Witkemper

        fraudulently transferred the Commercial Property to Mrs. Witkemper, she is

        liable, under the IUFTA, for the proceeds she received, $202,931.01, from the

        sale of the Commercial Property.



                                           52
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 53 of 56 PageID #: 828




   134. She would also be the liable for the proceeds even if the transfer was not fraud-

        ulent. This is because the Government would still be entitled to the proceeds

        because Witkemper Properties held title to the Commercial Property as Mr.

        Witkemper's alter ego, and the federal tax liens against Mr. Witkemper there-

        fore attached to the Commercial Property.

   135. Alternatively, the same is true under the nominee theory because the Govern-

        ment's federal tax liens attached to the Commercial Property while it was held

        by Witkemper Properties and Mrs. Witkemper as nominees of Mr. Witkemper.

   136. Under either theory the Government is entitled to judgment against Mrs. Wit-

        kemper for $202,931.01.

   137. When the Commercial Property was transferred to Mrs. Witkemper in January

        of 2013 for no consideration, Mrs. Witkemper was aware of Mr. Witkemper's

        federal tax liabilities. Consequently, Mrs. Witkemper was not a "purchaser"

        as defined by the IRC. See 26 U.S.C. § 6323(h)(6) (The IRC defines a purchaser

        as a "person who, for adequate and full consideration in money or money's

        worth, acquires an interest . . . in property which is valid under local law

        against subsequent purchasers without actual notice." (emphases added)).

   138. She therefore took the Commercial Property subject to the Government's liens.

        Cf. Phelps v. United States, 421 U.S. 330, 334–35 (1975) (holding third-party

        assignee who did not fall within one of the enumerated exceptions under § 6323

        took transferred property subject to tax lien). Purchasers, holders of a security




                                            53
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 54 of 56 PageID #: 829




        interest, mechanic's lienors, or judgment lien creditors fall under the excep-

        tions. See 26 U.S.C. § 6323.

   139. Moreover, when Blair Holdings LLC purchased the Commercial Property in

        2014, Blair Holdings LLC did not have notice of the federal tax liens attached

        to the Commercial Property. This is because Mr. Witkemper concealed the

        Commercial Property from the Government by holding it in the name of Wit-

        kemper Properties, which impeded the recorded NFTLs from putting good

        faith purchasers on notice of the federal tax liens.

   140. In this situation, the liens attached to the proceeds of the sale by the trans-

        feree. See Mun. Trust & Bank Sav. v. United States, 114 F.3d 99, 101 (7th Cir.

        1997) ("[I]t was established long ago that the lien follows any property substi-

        tuted for what the taxpayer owned, provided that the chain of substitution can

        be traced."); see also Phelps, 421 U.S. at 334–35 (citing Sheppard v. Taylor, 30

        U.S. 675, 710–11 (1831)) ("[T]he lien reattaches to the thing and to whatever

        is substituted for it . . . . The owner and the lien holder whose claims have been

        wrongfully displaced, may follow the proceeds wherever they can distinctly

        trace them.").

   141. The proceeds from the sale of the Commercial Property to Blair Holdings LLC

        are distinctly traceable to Mrs. Witkemper—Mr. and Mrs. Witkemper reported

        the net proceeds of $202,931.01 from the sale of the Commercial Property on

        their joint 2014 federal income tax return and Mrs. Witkemper deposited the

        $202,931.01 into the Centra Checking Account.



                                            54
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 55 of 56 PageID #: 830




   142. Thus, because the proceeds of the sale are distinctly traceable to Mrs. Witkem-

        per, the Government is entitled to the cash proceeds from the sale of the Com-

        mercial Property.

                                     IV. Conclusion

     For the foregoing reasons:

     With respect to Count I, Defendant Richard E. Witkemper is liable to Plaintiff

  United States of America, in the amount of $385,705.54, plus interest and other stat-

  utory additions, for his unpaid trust fund recovery penalty liabilities associated with

  Maximum Spindle Utilization Inc., for the periods ending June 30, 2005; December

  31, 2005; March 31, 2006; June 30, 2006; and September 30, 2006.

     With respect to Count II, Plaintiff United States of America has valid and subsist-

  ing federal tax liens on all property and rights to property belonging to Defendant

  Richard E. Witkemper for the unpaid trust fund recovery penalty liabilities assessed

  against him associated with Maximum Spindle Utilization, Inc. and Plaintiff United

  States of America may enforce its federal tax liens attached to the residential prop-

  erty located at 4532 29th Street, Columbus, Indiana 47203.

     With respect to Count III, Defendant Ellen F. Witkemper is liable to Defendant

  United States of America for the net proceeds of the sale of the property located at

  1141 South Walnut Street, Edinburgh, Indiana, in the amount of $202,931.01.

     Judgment will issue under separate order.

     SO ORDERED.




                                            55
Case 1:18-cv-00873-JRS-TAB Document 105 Filed 03/31/21 Page 56 of 56 PageID #: 831




  Date: 3/31/2021




  Distribution:

  Angela R. Foster
  U.S. DEPARTMENT OF JUSTICE - TAX DIVISION (Washington DC)
  angela.r.foster@usdoj.gov

  W. Brent Gill
  SMITH LAW SERVICES PC
  wbrentgill@comcast.net

  Samuel Patrick Jones
  U.S. DEPARTMENT OF JUSTICE, TAX DIVISION
  samuel.p.jones@usdoj.gov

  Jason M. Smith
  SMITH LAW SERVICES, P.C.
  jason.smith@smithlawservices.com




                                       56
